SUMMERS, Justice.
This matter involving elections for the offices of two Judges of the City Court of Baton Rouge is on appeal from a judgment of the District Court declaring Act 38 of 1978 unconstitutional and enjoining the closing of qualification for said officers. *881The matter has been heard in a summary fashion at a special fixing because it involves an election. Due to the fact that time is of the essence, a decree is entered herein to be followed in due course by the Court’s reasons for judgment, viz:
DECREE
For the reasons to be assigned, it is ordered, adjudged and decreed the judgment of the District Court is reversed.
It is further ordered, adjudged and decreed that the preliminary injunction issued by the District Court enjoining the defendants, The Honorable Edwin W. Edwards, Governor of the State of Louisiana, and The Honorable Paul J. Hardy, Secretary of State of the State of Louisiana, from closing the qualifying period for candidates for the Division “A” and Division “C” judge-ships of the City Court of Baton Rouge be and the same is set aside, dissolved and declared invalid.
It is further ordered, adjudged and decreed that the Proclamations of The Honorable Edwin W. Edwards, Governor of the State of Louisiana, dated August 7, 1978, calling a special primary and special general election to be held to fill the vacancies of the judgeship of Division “A” and Division “C” of the City Court of Baton Rouge, be and the said Proclamations are declared to be legal, valid and constitutional, and said Proclamations are and have been in full force and effect, and the closing date for qualifying is and has been in effect in accordance with said Proclamations.